Citation Nr: 0007343	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  95-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a birth defect 
manifested by speech impairment and gait dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from March to June 1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented showing 
aggravation, increased disability during service, of the 
appellant's birth defect manifested by speech impairment and 
gait dysfunction.


CONCLUSION OF LAW

A well grounded claim for service connection for a birth 
defect manifested by speech impairment and gait dysfunction 
has not been presented.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for a birth defect 
manifested by speech impairment and gait dysfunction.  
Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  However, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a) (1999).

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Service medical records are unavailable, but the appellant 
reports that he was born with speech impairment and gait 
dysfunction.  He contends through statement and sworn 
testimony that these conditions were aggravated by his period 
of active service from March to June 1956.  Specifically, he 
argues that hiking, running on the roads, and walking during 
service aggravated his pre-existing gait dysfunction.  He 
reported that he currently experiences pain in his back, 
hips, and calves, and that he falls at least once a day when 
walking.

Although VA outpatient treatment records from 1996 reflect 
the presence of slurred speech and that the appellant was 
seen for complaints of pain following falls in January and 
May 1996, competent medical evidence has not been presented 
showing that any speech impairment or gait dysfunction pre-
existing service was thereafter aggravated by service.  We 
note that, on VA examination in August 1999, the appellant 
reported that he sustained a cerebral vascular accident (CVA) 
in 1986 with residual left-sided weakness and slurred speech.  
He further reported that he was born with some speech 
impairment, but it worsened only after his stroke.  The 
appellant also reported generalized headaches, paresthesia in 
the feet, forgetfulness, and balance difficulty.  He denied 
balance problems prior to his CVA.  The diagnoses were status 
post CVA with residual mild left hemiparesis and dysarthria, 
congenital speech problems that worsened due to 
CVA/dysarthria, and peripheral neuropathy of unknown 
etiology.  A CT scan of the head revealed no abnormalities.

As competent medical evidence has not been presented showing 
aggravation, increased disability during service, the claim 
for service connection is not well grounded.  Although the 
appellant claimed during his March 1998 VA hearing that 
hiking, running on the roads, and walking during service 
aggravated his pre-existing gait dysfunction, his contentions 
do not constitute medical evidence of an increase in 
disability of his birth defect (impaired speech and gait 
dysfunction) because he is a layperson.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Considering the 
lack of medical evidence of an increase in disability of the 
appellant's birth defect during active service, the Board 
finds that the claim of entitlement to service connection for 
a birth defect manifested by speech impairment and gait 
dysfunction is not well grounded.
For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a birth defect manifested by speech impairment 
and gait dysfunction.  The Board is not aware of any 
additional evidence that could serve to well ground the 
appellant's claim.  As the duty to assist is not triggered 
here by a well grounded claim, the Board finds that the VA 
has no obligation to further develop the claim. See 38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the appellant of the evidence necessary 
to file a well-grounded claim for service connection.  See 
Robinette, 8 Vet. App. at 73.


ORDER

Service connection for a birth defect manifested by speech 
impairment and gait dysfunction is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

